Exhibit 10.1
 
 
THIRD MODIFICATION AGREEMENT


This Third Modification Agreement (“Agreement”) is made as of June 21, 2009
among ONE VOICE TECHNOLOGIES INC., a Nevada corporation (“One Voice”), ALPHA
CAPITAL ANSTALT (“Alpha”) and WHALEHAVEN CAPITAL FUND LIMITED (“Whalehaven”).


WHEREAS, the parties entered into a Loan Agreement and Revolving Credit Note
dated as of December 21, 2006 (“Loan Agreement”), as amended pursuant to various
“Amendments”, relating to a revolving line of credit in an aggregate amount of
up to $2,997,000, as amended and as may be further amended, and a Modification
Agreement and a Second Modification Agreement dated as of December 21, 2007 and
June 21, 2008 (“Modification Agreements”), respectively; and


WHEREAS, it is in the interest of the parties to extend the Term, as defined in
Section 13.1 of the Loan Agreement, as amended, to increase the aggregate
revolving line of credit to $2,997,252, and to modify the conversion price
contained in Section 1.3 of the Second Amendment of Loan Agreement and Revolving
Credit Note (“Second Amendment”).


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, it is agreed that the Term, as defined in Section 13.1 of the
Loan Agreement and in the Modification Agreements, be extended to June 21, 2011.


Section 1.3 of the Second Amendment will be deleted and replaced with the
following:


“The foregoing notwithstanding, Interest and principal shall be payable in
restricted shares of Debtor’s Common Stock valued at $0.001.”


For the next six months commencing July, 2009 through December, 2009, each of
Alpha and Whalehaven agree to loan One Voice the sum of $21,000 for an aggregate
of $42,000 each month (which aggregate dollar amount of $252,000 has been
reflected in the aggregate revolving line of credit amount of $2,997,252).


All other terms and conditions of the Loan Agreement and Revolving Credit Note,
as amended and/or modified, shall remain in full force and effect.  All the
capitalized terms employed herein shall have the meanings attributed to them in
the Loan Agreement, Revolving Credit Note, Amendments and Modification
Agreements and the documents and agreements delivered therewith.


This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.  This Agreement shall be subject to the same choice of law, venue
jurisdiction, and notice provisions as are applicable to the Loan Agreement and
Revolving Credit Note.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.


ONE VOICE TECHNOLOGIES, INC.




By:______________________________________




ALPHA CAPITAL ANSTALT
 
WHALEHAVEN CAPITAL FUND LIMITED
           
By:______________________________________
 
By:___________________________________